


PURCHASE AGREEMENT
This Purchase Agreement (the “Agreement”), dated as of November 13, 2013, is by
and between GS Direct, L.L.C., a Delaware limited liability company (the
“Seller”), and Griffon Corporation, a Delaware corporation (the “Company”).
WITNESSETH:
WHEREAS, the Seller and the Company are parties to that that certain Investment
Agreement (the “Investment Agreement”)and a Registration Rights Agreement (the
“Registration Rights Agreement”), both dated as of August 7, 2008;
WHEREAS, the Seller is selling an aggregate of 4,444,444 shares (the “Shares”)
of common stock, par value $0.25 per share, of the Company at a price of $11.25
per Share;
WHEREAS, the parties hereto desire that the Seller sells, transfers, conveys and
assigns to the Company, and that the Company purchases and acquires from the
Seller, the Shares and any and all rights and benefits incident to the ownership
thereof;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1.Sale and Purchase of Shares; Closing.
1.1    Sale and Purchase. Subject to the terms and conditions of this Agreement,
the Seller shall sell, convey, assign and deliver to the Company, and the
Company shall purchase from the Seller, the Shares and any and all rights and
benefits incident to the ownership thereof, for and in consideration of delivery
by the Company of the sum of an aggregate $50,000,000 (the “Purchase Price”) at
the Closing (as defined below).
1.2    Closing. The transfer of stock certificates evidencing the Shares, free
and clear of all encumbrances, duly endorsed in blank or accompanied by stock
powers or other instruments of transfer duly executed in blank, with all
required stock transfer tax stamps affixed thereto, pursuant to this Agreement
(the “Closing”) shall occur at 9:00 am New York City Time on December 10, 2013
(the “Closing Date”) simultaneously with the delivery to the Seller of the
consideration described in Section 1.1 above by wire transfer of immediately
available funds to an account designated by the Seller (the “Transaction”),
subject to the representations and warranties contained in Sections 2 (which
Seller shall have the sole right to assert or waive) and 3 below (which the
company shall have the sole right to assert or waive) being true and correct in
all respects on and as of the Closing Date with the same effect as though made
at and as of such date.
SECTION 2.    Representations and Warranties of the Company. The Company
represents and warrants to the Seller, as of the date hereof and as of the
Closing Date, as follows:

- 1 -

--------------------------------------------------------------------------------



2.1    Organization; Authority. The Company is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder, and the
execution, delivery and performance by the Company of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Company. This Agreement, when
executed and delivered by the Company, shall constitute a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.
2.2    No Conflicts; Advice. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, does or
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which the Company is subject or any provision
of its organizational documents or other similar governing instruments, or
conflict with, violate or constitute a default under any agreement, credit
facility, debt or other instrument or understanding to which the Company is a
party.
SECTION 3.    Representations and Warranties of the Seller. The Seller
represents and warrants to the Company, as of the date hereof and as of the
Closing Date, as follows:
3.1    Authorization of Agreement. The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware with full limited liability company power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Seller of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or similar action on the
part of the Seller. This Agreement, when executed and delivered by the Seller,
shall constitute a valid and legally binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (c) to the extent the indemnification provisions contained herein
may be limited by federal or state securities laws.
3.2    Title to the Shares. The Seller is the lawful owner of the Shares with
good and marketable title thereto, and the Seller has the absolute right to
sell, assign, convey, transfer and deliver the Shares and any and all rights and
benefits incident to the ownership thereof, all of which rights and benefits are
transferable by the Seller to the Company pursuant to this Agreement, free and
clear of all the following of any nature whatsoever: security interests, liens,
pledges, claims (pending or threatened), charges, escrows, encumbrances, lock-up
arrangements, options, rights of

- 2 -

--------------------------------------------------------------------------------



first offer or refusal, community property rights, mortgages, indentures,
security agreements or other agreements, arrangements, contracts, commitments,
understandings or obligations, whether written or oral and whether or not
relating in any way to credit or the borrowing of money.
3.3    No Reliance.    The Seller (i) is not relying upon any representations
except those expressly set forth in this Agreement; (ii) has not relied on the
Company for any legal, regulatory, tax, business, investment, financial, and
accounting advice, and it has made its own decisions based upon its own judgment
and not upon any view expressed by the Company or any of its respective agents;
and (iii) is entering into this Agreement with a full understanding of the
terms, conditions and risks thereof and it is capable of and willing to assume
those risks. The Seller acknowledges that: (a) the Company may possess and may
hereafter possess certain non-public information covering the Company and its
Affiliates that may or may not be independently known to such Seller (the
“Non-Public Information”) which may constitute material information with respect
to the transactions contemplated by this Agreement, and (b) the Seller hereby
agrees to sell the Shares to the Company notwithstanding that it is aware that
Non-Public Information may exist and that the Company may not have disclosed
such Non-Public Information to the Seller. The Seller acknowledges and
represents and warrants to the Company that the Company has no obligation to the
Seller to disclose any such Non-Public Information and no fiduciary obligations
to the Seller.
SECTION 4.    Indemnification. The Seller shall indemnify, defend and hold
harmless the Company (and its respective affiliates, directors, officers,
employees, successors and assigns) from and against any and all losses, claims,
damages, liabilities and expenses based upon, arising out of or otherwise in
respect of any material inaccuracy in, or any material breach of, the
representations or warranties of the Seller and the covenants or agreements made
by the Seller in this Agreement. The Company shall indemnify, defend and hold
harmless the Seller (and its respective affiliates, directors, officers,
employees, successors and assigns) from and against any and all losses, claims,
damages, liabilities and expenses based upon, arising out of or otherwise in
respect of any material inaccuracy in, or any material breach of, the
representations or warranties of the Company and the covenants or agreements
made by the Company in this Agreement.
SECTION 5.    Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by facsimile (upon confirmation of
receipt), or 72 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth below.
Seller
GS Direct, L.L.C.
c/o Goldman Sachs & Co.
85 Broad Street
New York, NY 10004
Attention: Bradley J. Gross
Facsimile: (212) 357-5505



- 3 -

--------------------------------------------------------------------------------



Company
Griffon Corporation
712 Fifth Avenue, 18th Floor, New York, New York 10019
Facsimile: (516) 932-1169
Attention: General Counsel
SECTION 6.    Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective successors,
heirs, personal representatives and permitted assigns.
SECTION 7.    Counterparts. This Agreement may be executed via facsimile in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
SECTION 8.    Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
SECTION 9.    Entire Agreement. This Agreement represents the entire agreement
of the parties hereto with respect to the matters contemplated hereby, and there
are no written or oral representations, warranties, understandings or agreements
with respect hereto except as expressly set forth herein.
SECTION 10.    Right of First Negotiation, Investment Agreement and Registration
Rights Agreement. If, after the closing of the Transaction and prior to December
31, 2014, the Seller intends to sell to an unaffiliated third party all or any
of the shares (the "Notice Shares") of Common Stock of the Company owned by it
after giving effect to the Transaction (other than pursuant to unsolicited
brokerage transactions under Rule 144 or pursuant to the exercise of its
registration rights under the Registration Rights Agreement), the Seller shall
notify the Company of such intent and shall first negotiate in good faith with
the Company to sell the Notice Shares to the Company. The Company shall have a
period of twenty-one (21) days to negotiate and close its acquisition of the
Notice Shares, after which the Seller shall be free to sell the Notice Shares to
a third party. Except insofar as this Section modifies Section 7.4(c) of the
Investment Agreement, nothing contained herein is intended to amend or modify
the Investment Agreement or the Registration Rights Agreement, which shall
remain unchanged and in full force and effect in accordance with the terms
thereof.
SECTION 11.    Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by each party or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought.
SECTION 12.    Further Assurances. Each of the Company and the Seller hereby
agrees and provides further assurances that it will, in the future, execute and
deliver any and

- 4 -

--------------------------------------------------------------------------------



all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.
SECTION 13.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York. Each of the parties hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



- 5 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above-written.




GS Direct, L.L.C.




By:    /s/ Bradley J. Gross    
Name:    Bradley J. Gross
Title:    Vice President




GRIFFON CORPORATION




By:    /s/ Seth L. Kaplan    
Name:    Seth L. Kaplan
Title:    Senior Vice President


